DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received June 14, 2021.  Claims 26-41 are currently pending.

Claim Objections
Claim 29 is objected to because of the following informalities:  The claim should read alkylene carbonate to be consistent with claim 26.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

All rejections set forth in the previous action under 35 U.S.C 102 are withdrawn in view of applicants’ amendment and response.

Claims 26 and 28 are rejected under 35 U.S.C. 102a1 as being anticipated by Holzhauer et al, US 2013/0053298.
Holzhauer et al teach a liquid cleaning composition comprising 5% ethanol, 3.3% DPGME, and sodium polyacrylate (¶111, table 2).  With respect to the “consisting .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 4-6, 8, 10, 11, 15, 16, 18, 20, 22, and 26 under 35 U.S.C. 103 as being unpatentable over Hunt et al, US 2020/0002645 is withdrawn in view of applicants’ amendment and response.

Claims 26, 28-34, 36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mercado et al, US 2017/0007516 in view of Perlman, US 2005/0202982.
Mercado et al teach a nail polish remover comprising 58% ethanol, 30% propylene glycol methyl ether, and hydroxypropyl cellulose thickener (¶41, example 4).  This is precisely the composition of claim 26, except that it is a propylene glycol methyl ether rather than a tripropylene glycol methyl ether.
The example also contains caprylic/capric triglyceride as an emollient, but suitable emollients of the invention include cetyl alcohol (claim 6), which is not an oil.  Accordingly, it would have been obvious for one of ordinary skill in the art to formulate example 4 with cetyl alcohol as an emollient rather than the triglyceride with confidence of forming an effective nail polish remover as cetyl alcohol is taught as a suitable emollient.  
With respect to claim 34, the cosolvent may be present in an amount of from 1 to 45% (¶10).
With that said, and returning to the propylene glycol methyl ether solvent, Perlman teaches an alkylene carbonate-based nail polish remover that may include an additional solvent such as tripropylene glycol methyl ether (¶36).  With propylene glycol methyl ether solvents as preferred for use in nail polish removers as taught by Mercado, it would have been obvious for one of ordinary skill in the art to include any solvent well-known for use in nail polish removers in the nail polish remover of Mercado, including tripropylene glycol methyl ether and alkylene carbonate solvents as taught by Perlman.
Applicants have traversed this rejection on the grounds propylene glycol methyl ether and tripropylene glycol methyl ether are significantly distinct compounds and so one cannot replace the other.  The examiner disagrees, notes that complete replacement is not necessary (applicants’ composition only requires 3% TPGME), and maintains it would have been obvious for one of ordinary skill in the art to include any solvent well-known for use in nail polish removers, including tripropylene glycol methyl ether.

The rejection of claims 1, 4-8, 10, 11, 14-18, 20, 22-24, and 26 under 35 U.S.C. 103 as being unpatentable over Mercado et al, US 2017/0007516 in view of Perlman, US 2005/0202982 and further in view of Cheng, US 2010/0204076 is withdrawn as the rejection is now moot.

Claims 26-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mercado et al, US 2017/0007516 in view of Perlman, US 2005/0202982 and further in view of Olsson, US 6,689,727.
Mercado et al and Perlman are relied upon as set forth above.  Recall that Mercado teaches a nail polish remover, but the remover does not include an abrasive.
Olsson teaches a composition for removing adhesive products, including nail polish, which may include a pumice or plastic abrasive to enhance the removing effect (col. 5, lines 16-20).  Accordingly, it would have been obvious for one of ordinary skill in the art to include an abrasive in the nail polish remover of Mercado as abrasives are taught as suitable additives for adhesive removers as taught by Olsson.

Claims 26, 28, 30, 31, 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman, US 2001/0003735.
Perlman teaches a thickened nail polish remover that may contain ethanol and TPGME co-solvents (¶35 and 57), as well as cellulosic thickeners (¶105).  It would have been obvious for one of ordinary skill in the art to incorporate well-known solvents and thickeners in a nail polish remover composition as these components are taught by the reference as typical ingredients.

Claims 26-28, 30, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Motsenbocker, US 2011/0056517.
Motsenbocker teaches a composition for removing deposits, including nail polish, from a non-porous surface (see abstract and ¶68), including ethanol as a cleaner (claim 13) and DPGME as a coupling agent (¶54), as well as cellulosic and silica thickeners (¶61).  Note that a silica thickener will also serve as an abrasive.  It would have been obvious for one of ordinary skill in the art to incorporate well-known solvents and thickeners in a nail polish remover composition as these components are taught by the reference as typical ingredients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761